Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The foreign priority document, at the time of this mailing, does not appear in the file wrapper, it is acknowledged that Applicant has filed a request for the office to retrieve the document.  Attempts to retrieve said document are currently underway and no further action is required by Applicant at this time.
Drawings
The drawings are objected to because the reference characters are not at least 0.32 cm or 1/8 of an inch in height as required by 37 CFR 1.84(p)(3), specifically the issue is within Figures 3-7, the reference characters in these figures should be enlarged and match the size of those in Figures 1 and 2.
Also in Figures 7, the lines and numbers are not clear and well defined, specifically the lines and numbers are pixelated and blurry and thus do not comply with 37 CFR 1.84(l).  It is suggested that an enlarged version of Figure 7 be provided as this would also allow for an increase in the size of the reference characters.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1, 7 and 8 is objected to because of the following informalities:  
Claim 1, line 3, Claim 7, line 2 and Claim 8, line 8, “first and second walls” should read - -a first wall and a second wall- - or - -a first and a second wall- -since this is the first occurrence of the parts in the claim and to avoid confusion as to the number of “walls” of each type being required.
Claim 1, line 5, Claim 7, line 4 and Claim 8, line 10, “the” prior to “end faces” should be deleted, while its understood that rollers include end faces it is suggested that this change be made to avoid future complications.
Claim 1, line 15, Claim 7, line 14 and Claim 8, line 19, “considering” should be changed to - -viewed in- -.
Claim 1, lines 15 and 17, Claim 7, lines 14 and 16, and Claim 8, lines 20 and 22, while it is understood that a circular protuberance and a roller have a radius it is suggested that “the” prior to radius in both lines be changed to - -a- -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, 7 and 8, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “concave” in claims 1, 2, 7 and 8 is used by the claims to indicate what appears as an outwardly curved protrusion that defines a projection while the accepted meaning is “having an outline or surface that curves inward.” The term is indefinite because the specification does not clearly redefine the term.  Figure 3 is said to be showing this feature at characters beginning with 56, while the image is small these are appear to be protrusion that curve in the outward direction and are thus convex by definition not concave.  The claim states that it is each beam that has the protuberance and it has a “concave outer form” and thus the frame of reference would appear to be the outer surface which is convex like a circle.
Regarding claims 1, 7 and 8, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  In this case the term is functioning the same as “for example” and Applicants attention is directed toward MPEP § 2173.05(d).
Claims 7 and 8 both recite the limitation "each pocket" in lines 6 and 12 respectively.  There is insufficient antecedent basis for this limitation in the claims.  Claims 7 and 8 each have a modified preamble when compared to claim 1, the preamble of claim 1 defines the pockets however claims 7 and 8 has no such recitation and thus there is a lack of antecedent basis for this feature later in the claim.
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record that addresses the radius of the parts is USP 8,814,440, however the reference explicitly discloses the opposite arrangement than that which is claimed where the roller has the larger radius not the protrusion as claimed.  The reference further states that this relationship is used specifically for keeping the contact area small, reducing friction and reducing torque.  And changing of the relationship would alter these characteristics and destroy the teaching of the reference.
The other cited reference, either by the Examiner or by Applicant all show similar protrusions but are silent as to any specific relationships with respect to the radius of the part.  
There the prior art of record either shows the opposite or is silent with regards to the particular sizes and does not disclose nor render obvious, absent impermissible hindsight reasoning, to making the protrusion on the cage element 1.5 to 2 percent larger than the radius of the roller and the prior art all appear to show the opposite with the radius of the protrusion being smaller, not larger than that of the roller.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656